



COURT OF APPEAL FOR ONTARIO

CITATION: Joubarne v. Kellam, 2019 ONCA 678

DATE: 20190903

DOCKET: C66716

Lauwers, van Rensburg and Roberts JJ.A.

BETWEEN

Grace Joubarne

Applicant (Appellant)

and

Gary
    Kellam,
Judith Spence
,

National Guild of Hypnotists
    Ottawa-Outaouais Chapter,
National Guild of Hypnotists Inc., (NGH)

Respondents (
Respondent
)

Grace Joubarne, self-represented

Jaye Hooper, for the respondent

Heard in writing

On appeal from the
    order of Justice Robert N. Beaudoin of the Superior Court of Justice, dated February
    20, 2019.

REASONS FOR DECISION

[1]

The appellant appeals the order of Beaudoin J. dismissing her action
    under r. 2.1 of the
Rules of Civil Procedure
.

[2]

Contrary to the appellants submissions, the r. 2.1 motion in this case
    was not a close call. The appellants Small Claims Court action was dismissed
    after a seven-day trial. She sought to appeal to the Divisional Court but was
    out of time. The motion for an extension of time was refused, and the
    appellants attempt to appeal that order to this court was dismissed by Trotter
    J.A. Justice Trotter noted the complete absence of merit in the proposed appeal
    and underlying action.

[3]

There is no question that the new Superior Court action, which raised
    the same issues that had previously been determined, was an attempt to
    relitigate the initial dispute. Contrary to her assertion, the earlier
    proceedings are not a nullity and their dismissal does not give the appellant
    the right to start again. The proposed fresh evidence, offered to challenge the
    respondents standing to bring the r. 2.1 motion, does not affect the outcome
    of this appeal. We are satisfied that the respondent had such standing. The
    action was properly dismissed by Beaudoin J. on a r. 2.1 motion.

[4]

The appeal is therefore dismissed. The appellant shall pay costs fixed
    at $5,000.00 to the respondent, Judith Spence, in respect of the appeal,
    including the motion to admit fresh evidence.

P. Lauwers J.A.

K. van Rensburg J.A.

L.B. Roberts J.A.


